Citation Nr: 1231759	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-42 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1993 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim.  The Board notes that the Veteran has relocated to Portland, Oregon.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  A transcript is of record.  

The claim was remanded in December 2011 for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed in this case.

As an initial matter, the Veteran has reported receiving treatment at the VAMC in Coatesville, Pennsylvania, prior to his move to Portland, Oregon, in February 2011.  The Veteran's claims and Virtual VA folders do not contain any records from this facility.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the Veteran's complete records from the Coatesville VAMC must be obtained.  Recent treatment records from the VAMC in Portland, Oregon, should also be obtained.  

The Board remanded the claim in December 2011 in pertinent part to schedule the Veteran for a VA examination.  That examination was conducted in January 2012.  Review of the opinion provided reveals that it is inadequate.  First, the VA examiner did not provide a clear opinion regarding whether the current disability, diagnosed as left knee degenerative joint disease, was etiologically related to service.  Rather, the examiner checked off the form response that the "claimed condition" was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It is not clear what the claimed condition is.  The Board also notes that although the VA examiner noted that there were other significant diagnostic testing findings, namely evidence of mild thickening medial collateral ligament and medial meniscal degeneration on a 2009 MRI, there was no discussion provided as to whether these findings were etiologically related to service.  

The rationale provided in support of the January 2012 opinion is also inadequate.  The examiner indicated that the description of the purported in-service injury by the Veteran varies significantly from that offered by J.A.I. and that the consultation note by Dr. J. inaccurately describes the purported leg injury.  The Board disagrees with both these statements and, as noted in the prior remand, finds that the statement provided by J.A.I. corroborates the Veteran's competent history of an in-service injury to his knee.  The examiner also indicated that nothing in the service medical records supports the assertion that any significant left knee injury occurred in service.  Again, the Board found that the Veteran was competent to report an in-service injury to his right knee.  Lastly, the examiner reported that the care administered at the time of injury (bandaging the skin wound), the post injury recommendations of the ambulance crew (consisting solely of "keep the wound clean"), and the prompt return to duty, indicates the medical personnel at the site (ambulance crew) did not identify any internal knee derangement.  It is not clear how the examiner came to the conclusion that no internal knee derangement was identified in the absence of any record of in-service treatment.  In addition, J.A.I. reported that the Veteran was unable to work for a couple of weeks following the injury and was limited to light office duty.  

For these reasons, the Board finds that another VA examination should be scheduled to determine the nature and likely etiology of any current left knee disorder(s).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VAMC in Coatesville, Pennsylvania.  

2.  Obtain the Veteran's treatment records from the VAMC in Portland, Oregon, dated since July 2011.  

3.  When the foregoing development has been completed, schedule the Veteran for an examination via the VA facility in Portland, Oregon, to determine the nature and likely etiology of any current knee disorder(s).  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All indicated studies, to include x-rays and other diagnostic testing, should be conducted and the examiner should review the results of any testing prior to completion of the report

The examiner must identify all current left knee disorders and should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left knee disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the in-service injury as competently reported by the Veteran and corroborated by J.A.I.  

The examiner must also specifically address the Veteran's report of continuous left knee symptoms/problems following the reported in-service injury, which he treated with aspirin.  

The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

